DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			General Remarks
1/ Claims 1-26 are pending
2/ claim 1, 10, and 19 are independent
3/ IDS filled 12/07/2021; 03/15/2022; and 03/28/2022 has been considered
4/ application claims priority date of 12/07/2020
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 4, 6-12, 13, 15-21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barakat (US pg. no. 20200028690), further in view of Thakkar (US pg. no. 20170325110).
Regarding claim 1. An apparatus (fig. 1A call security platform) comprising: 
a network interface  (0043] As shown in FIG. 1E, the call security platform may include an interface that permits communication with network devices; [0091] discloses communication interface 370) operable to receive a communication request over a communication link of a first network (fig. 1A originating network) according to a first signaling protocol ([0043] As shown in FIG. 1E, the call security platform may include an interface (network interface) that permits communication with network devices provided in a network (e.g., an originating core network device (first network), a terminating core network device, etc.). For example, as shown by reference number 155 in FIG. 1E, the interface may enable the call security platform to receive, from the network device, a request for a signing action for a call (e.g., a SIP INVITE) that corresponds to first signaling protocol to be sent that corresponds to first signaling protocol, a request for a verification action for a received call, or a request for tagging of a received call (communication request)); and 
a processor communicatively coupled to the network interface and operable to: verify caller information in the communication request with a certification procedure ([0043] As shown in FIG. 1E, the call security platform (processor) may include an interface that permits communication with network devices provided in a network (e.g., an originating core network device, a terminating core network device, etc.). For example, as shown by reference number 155 in FIG. 1E, the interface may enable the call security platform to receive, from the network device, a request for request for a verification action for a received call, or a request for tagging of a received call. In such an example, the call security platform may perform the verification action or tagging action, based on the request and as described above, and may provide information to modify call information to incorporate a result of the verification action or tagging action). 
Regarding claim 2. The combination discloses apparatus of claim 1.
Barakat discloses, wherein the processor is further operable to generate an indicator based on the certification procedure ([0034] discloses the call security platform may add authentication information (verification status, attestation indicator and origination ID), which indicates that verification could not be made. For example, the attestation indicator may be coded to reflect the level of attestation made—“A”—Full attestation, caller identity is accurate, “B”—Partial attestation, caller identity may not be accurate, “C”—No attestation, cannot make any assessment, but marking that the call did transit the network. This coding may be useful for further intra-network processing or later troubleshooting or traceback forensics. In this example, a “C” attestation may be appropriate for a SIP INVITE that is received from outside the originating network with no connection to the originating network).
Regarding claim 3. The combination discloses apparatus of claim 2.
Barakat discloses wherein the processor is further operable to receive a verification request according to the second signaling protocol ([0043] discloses the interface may enable the call security platform to receive, from the network device, a request for a signing action for a call (e.g., a SIP INVITE) that corresponds to second signaling protocol to be sent, a request for a verification action for a received call (verification request), or a request for tagging of a received call. In such an example, the call security platform may perform the signing action, verification action or tagging action, based on the request and as described above, and may provide information to modify call information to incorporate a result of the signing action, verification action or tagging action).
Regarding claim 4. The combination discloses apparatus of claim 2.
Moore further discloses, wherein the indicator indicates a selection between one or more ratings of trust in the communication request([0034] discloses the call security platform may add authentication information (verification status, attestation indicator and origination ID), which indicates that verification could not be made. For example, the attestation indicator may be coded to reflect the level of attestation made—“A”—Full attestation, caller identity is accurate, “B”—Partial attestation, caller identity may not be accurate, “C”—No attestation (ratings), cannot make any assessment, but marking that the call did transit the network. This coding may be useful for further intra-network processing or later troubleshooting or traceback forensics. In this example, a “C” attestation may be appropriate for a SIP INVITE that is received from outside the originating network with no connection to the originating network).

Regarding claim 6. The combination discloses apparatus of claim 1.
Takkarat further discloses wherein the first signaling protocol is a TDM protocol and the second signaling protocol is Session Initiation Protocol ([0025] discloses  computer device may correspond to a SIP gateway. For example, calls originating in the PSTN or terminating in the PSTN may pass through a SIP gateway that converts SIP messages (second signaling protocol) to time division multiplexing (TDM) signals (first signaling protocol), such as Signaling System 7 (SS7) signals);
Regarding claim 7. The combination discloses apparatus of claim 1.
Moore discloses wherein the certification procedure comprises a certificate management procedure ([0031] In some implementations, the call security platform may validate the public key certificate received from the certificate repository, and may extract a public key from the public key certificate. The call security platform may utilize the public key to determine whether the cryptographic signature in the identity header is verified (certificate management procedure), which may validate a calling party identity used when cryptographically signing the call information with a private key associated with an originating service provider).
Regarding claim 8. The combination discloses apparatus of claim 7.
Moore discloses, wherein verifying caller information comprises one or more STIR/SHAKEN procedures ([0019] the call security platform may utilize the STIR/SHAKEN framework to support validation of incoming calls that contain a cryptographic signature. In some implementations, the call security platform may utilize the STIR/SHAKEN framework to support signing of legitimate calls originating on networks, and downstream authentication via a cryptographic signature. In some implementations, the call security platform may utilize the STIR/SHAKEN framework to support transport of the cryptographic signature across trust boundaries (e.g., across different networks).


Regarding claim 9. The combination discloses apparatus of claim 1.
Moore discloses, wherein the certification procedure comprises a call validation procedure ([0019] the call security platform may utilize the STIR/SHAKEN framework to support validation of incoming calls (validation) that contain a cryptographic signature).
Regarding claim 10. The combination discloses a method, comprising:
All other limitations of claim 10 are similar with the limitations of claim 1 above, and claim 10 is rejected on the analysis of claim 1 above.
Regarding claim 11. The combination discloses the method of claim 10.
All other limitations of claim 11 are similar with the limitations of claim 2 above, and is rejected on the analysis of claim 2 above.
Regarding claim 12. The combination discloses of claim 11.
All other limitations of claim 12 are similar with the limitations of claim 3 above.
Regarding claim 13. The combination discloses method of claim 11.
All other limitations of claim 13 are similar with the limitations of claim 4 above.
Regarding claim 15. The combination discloses method of claim 10.
All other limitations of claim 15 are similar with the limitations of claim 6 above.
Regarding claim 16. The combination discloses method of claim 10.
All other limitations of claim 16 are similar with the limitations of claim 7 above.
Regarding claim 17. The combination discloses method of claim 16.
All other limitations of claim 17 are similar with the limitations of claim 8 above.
Regarding claim 18. The combination discloses method of claim 10.
All other limitations of claim 18 are similar with the limitations of claim 9 above.


Regarding claim 19. The combination discloses Non-transitory computer readable medium comprising logic, the logic, when executed by a processor, operable to: 
All other limitations of claim 19 are similar with the limitations of claim 1 above.
Regarding claim 20. The combination discloses non-transitory computer readable medium of claim 19.
All other limitation of claim 20 are similar with the limitations of claim 2 above and is rejected in the analysis of claim 2.
Regarding claim 21. The combination discloses non-transitory computer readable medium of claim 20.
All other limitation of claim 21 are similar with the limitations of claim 3 above and is rejected in the analysis of claim 3.
Regarding claim 23. The combination discloses non-transitory computer readable medium of claim 19.
All other limitation of claim 23 are similar with the limitations of claim 6 above and is rejected in the analysis of claim 6.
Regarding claim 24. The combination discloses non-transitory computer readable medium of claim 19.
All other limitation of claim 24 are similar with the limitations of claim 7 above and is rejected in the analysis of claim 7.
Regarding claim 25. The combination discloses non-transitory computer readable medium of claim 24.
All other limitation of claim 25 are similar with the limitations of claim 8 above and is rejected in the analysis of claim 8.
Regarding claim 26. The combination discloses non-transitory computer readable medium of claim 19
All other limitation of claim  26 are similar with the limitations of claim 9 above and is rejected in the analysis of claim 9.
Claim(s) 5, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Barakat (US pg. no. 20200028690), and Thakkar (US pg. no. 20170325110), further in view of Filart (US pg. no. 20200053136).
Regarding claim 5. The combination discloses apparatus of claim 1.
But, the combination does not explicitly discloses wherein the first network is a circuit-switched network and the second network is a packet-switched network.
However, in the same field of endeavor, Filart discloses wherein the first network is a circuit-switched network (fig. 3B 320 discloses Non-SIP network that corresponds to circuit switched network) and the second network (fig. 3B 304 disclose first SIP network) is a packet-switched network ([0015] discloses “non-SIP based network,” as used herein, refers to telecommunications network that restrict the handling of voice communications via a Public Switched Telephone Network (PSTN), which establishes a dedicated circuit (also referred to as a channel), for the duration of a voice communication transmission, or via a legacy Public Land Mobile Network (PLMN). By way of example, a legacy PLMN may the 2G telecommunication network and the 3G telecommunication network. The 2G and 3G telecommunication networks are examples of circuit-based networks (i.e. non-SIP networks) that corresponds circuit switched network; fig. 6 discloses).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Filart. The modification would allow secured communication between circuit switched network and PSTN networks for data communication.
Regarding claim 14. The combination discloses method of claim 10.
All other limitations of claim 14 are similar with the limitations of claim 5 above and rejected on the analysis of claim 5.
Regarding claim 22. The combination discloses non-transitory computer readable medium of claim 19.
All other limitation of claim 22 are similar with the limitations of claim 5 above and is rejected in the analysis of claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445